Detailed Action
This office action is for US application number 16/877,655 evaluates the claims as filed on July 14, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 been entered.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Breen and Yoon teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Breen does not disclose the amended scope of claim s 16 and 25 regarding the first and second spike-receiving holes being generally the same size and circular shape respectively (Remarks p. 7-8), Examiner notes that such is taught by Yoon in the below rejections. 

Information Disclosure Statement
The information disclosure statement filed August 3, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. That is, no copy has been received for the lined out NPL citation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 21, 22, and 24-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. (US 2015/0128384, hereinafter “Breen”) in view of Yoon (US 5,620,452).
As to claims 16, 18, 19, 21, 22, 24, 26, and 29, Breen discloses a strap device (410, Figs. 18-24) capable of use for bone closure (abstract discloses used for holding together a plurality of objects with a tie/tape including looping the tie/tape around the plurality of objects and securing each end of the tie/tape to an assembly, ¶11 discloses a PEEK assembly, ¶67 discloses tie/tape constructed of Nylon, polyester, etc., ¶s 86 and 88 disclose using previously discussed materials in 410) capable of use for securing bone portions (abstract discloses holding a plurality of objects, ¶s 11, 67, 86, and 88 disclose construction of materials known to be biocompatible), the bone closure strap device comprising: a securing member (412) including a first portion (418) and a second portion (416), the first portion including a first spike (left 424 as shown in Figs. 20 and 21, Figs. 20-22) and being removably connectable to the second portion (Figs. 18-24, ¶90), the second portion including at least a first strap-receiving hole (438) and at least a first spike-receiving hole (left portion of opening in 434 shown receiving the first spike in Figs. 20, 21, 23, and 24); and a strap (414) capable of looping around the bone portions (abstract discloses holding a plurality of objects, ¶s 11, 67, 86, and 88 disclose construction of materials known to be biocompatible), the strap being further capable of being inserted into the first strap-receiving hole (Figs. 21, 23, and 24), the strap being further capable of being secured in the first strap-receiving hole when the first portion is removably connected to the second portion (Figs. 21, 23, and 24), wherein the strap being so secured includes the first spike extending through the first spike-receiving hole in the second portion and piercing the strap (Figs. 21 and 23), wherein the second portion includes a second spike-receiving hole (left 446 as shown in Figs. 20 and 21, Figs. 20 and 21) that is aligned with the first spike-receiving hole in the second portion such that the first spike extends through the first spike-receiving hole, fully through the strap, and into the second spike-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23). As to claim 18, Breen discloses that the first portion further includes at least a first hook (450s, 460s) capable of engaging with the second portion (Fig. 24, ¶s 88 and 89) capable of use for removably connecting the first portion to the second portion (Fig. 24, ¶s 88 and 89). As to claim 19, Breen discloses that the second portion includes only one strap-receiving hole which is said first strap-receiving hole (Figs. 18-24). As to claim 21, Breen discloses that the first hook is capable of moving in a first direction (downward as shown in Fig. 19) relative to the second portion capable of use for engaging the second portion when removably connecting the first portion to the second portion (Figs. 18-21), the first spike correspondingly capable of moving in the first direction relative to the second portion for insertion into the first spike-receiving hole when removably connecting the first portion to the second portion (Figs. 18-21). As to claim 22, Breen discloses that the first spike extends fully through the strap-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23). As to claim 24, Breen discloses that the first strap-receiving hole is fully unobstructed by the first portion prior to removably connecting the first portion to the second portion (Fig. 19). As to claim 26, Breen discloses that the first spike-receiving hole occurs in a first wall of the second portion (upper wall as shown in Figs. 20 and 21 which includes upper surface 434), and the second spike-receiving hole occurs in a second wall of the second portion (lower wall as shown in Figs. 20 and 21 which includes lower surface 436), the first strap-receiving hole situated between the first wall and the second wall (Figs. 20 and 21). 
Breen is silent to the second spike-receiving hole, while being so aligned with the first spike-receiving hole, is also sized generally the same as the first spike-receiving hole. As to claim 29, Breen is silent to the first spike-receiving hole and the second spike-receiving hole have generally the same shape.
Yoon teaches a similar closure device (Figs. 1-5) capable of use for securing tissue portions (Figs. 2-5), the device comprising: a securing member (Fig. 1) including a first portion (40, 42, 44, 46) and a second portion (10), the first portion including a first spike (50s) and being removably connectable to the second portion (when connected via the friction fit of col. 3 lines 38-39, Figs. 1-5, col. 3 lines 38-39), the second portion including at least a first strap-receiving hole (space 53 between 16 and 18 as shown in Figs. 1-5, i.e. shown holding tissue T in Figs. 2-5) and at least a first spike-receiving hole (holes shown holding 50s in Fig. 1, i.e. ‘openings in lower arm 18’ of col. 3 lines 26-27); and a strap (tissue T) capable of being inserted into the first strap-receiving hole (Figs. 2-5), the strap being further capable of being secured in the first strap-receiving hole when the first portion is removably connected to the second portion (via latch 23, 25, 27, col. 4 lines 3-5), wherein the strap being so secured includes the first spike extending through the first spike-receiving hole in the second portion (Figs. 1-5, col. 3 lines 23-28) and piercing the strap (Figs. 1-5, col. 4 lines 6-8), wherein the second portion includes a second spike-receiving hole (36s in 16 as shown in Fig. 1) that is aligned with the first spike-receiving hole in the second portion (Figs. 2-5, col. 3 lines 28-32) such that the first spike extends through the first spike-receiving hole (Figs. 1-5, col. 3 lines 23-28), fully through the strap (Figs. 4 and 5, col. 4 lines 6-8), and into the second spike-receiving hole (Figs. 4 and 5, col. 4 lines 7-10) when the first portion is removably connected to the second portion (Figs. 1-4, col. 3 lines 38-39), wherein the second spike-receiving hole, while being so aligned with the first spike- receiving hole, is also sized generally the same as the first spike-receiving hole (Fig. 1, col. 3 lines 28-32 and 38-39). As to claim 29, Yoon teaches that the first spike-receiving hole and the second spike-receiving hole have generally the same shape (Fig. 1, col. 3 lines 28-32 and 38-39, col. 4 lines 7-10).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first spike-receiving hole and corresponding contour of the first portion as disclosed by Breen so that the first spike-receiving hole is a plurality of spike-receiving holes aligned with and sized generally the same as the second spike-receiving hole and the first portion is correspondingly contoured to permit the disclosed engagement as taught by Yoon in order to align the spikes with the second spike-receiving hole(s) to facilitate passage therein when clamped together (Yoon col. 3 lines 28-32) by use of a friction fit between the spike(s) and the first spike-receiving hole(s) (Yoon col. 3 lines 38-39). 

As to claim 17, the combination of Breen and Yoon discloses the invention of claim 16 as well as the first portion includes an additional spike (Breen right 424 as shown in Figs. 20 and 21, Figs. 20-22) capable of use for piercing the strap to secure the strap in the first strap-receiving hole (Breen Figs. 21 and 23, ¶s 87 and 91).
The combination of Breen and Yoon is silent to the additional spike being a plurality of spikes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the securing member with a first spike and an additional spike of the combination of Breen and Yoon having a plurality of additional spikes and corresponding holes, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide additional support against the force that may be imparted by tension in the strap (Breen ¶87) to retain the strap in the securing member (Breen ¶91).

As to claims 27 and 28, the combination of Breen and Yoon discloses the invention of claim 26 as well as the first wall includes an additional spike-receiving hole (Breen right portion of as shown in Figs. 20 and 21, Figs. 20 and 21; Yoon Fig. 1) that are each aligned with a respective spike-receiving hole (Breen right portion of opening in 434 shown receiving the first spike in Figs. 20, 21, 23, and 24; Yoon Fig. 1) in the second wall to create multiple pairs of aligned spike-receiving holes in the second portion (Breen Figs. 21 and 23; Yoon Fig. 1). As to claim 28, Breen discloses that the first portion includes the first spike and an additional spike (Breen right 424 as shown in Figs. 20 and 21, Figs. 20-22; Yoon Fig. 1) that is each matched with and capable of inserting into one of the pairs of aligned spike-receiving holes in the second portion (Breen Figs. 21 and 23, ¶s 87 and 91; Yoon Fig. 1).
The combination of Breen and Yoon is silent to the additional spike-receiving hole being a plurality of spike-receiving holes each aligned with a respective spike-receiving hole in the second wall to create multiple pairs of aligned spike-receiving holes in the second portion. As to claim 28, the combination of Breen and Yoon is silent to the additional spike being multiple spikes that are each matched with and insertable into one of the multiple pairs of aligned spike-receiving holes in the second portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the securing member with a first spike-receiving hole, an additional spike-receiving hole, a first spike, and an additional spike of the combination of Breen and Yoon having a plurality of spike-receiving holes and a plurality of additional spikes and corresponding holes, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide additional support against the force that may be imparted by tension in the strap (Breen ¶87) to retain the strap in the securing member (Breen ¶91).

As to claims 25 and 30-34, Breen discloses a strap device (410, Figs. 18-24) capable of use for bone closure (abstract discloses used for holding together a plurality of objects with a tie/tape including looping the tie/tape around the plurality of objects and securing each end of the tie/tape to an assembly, ¶11 discloses a PEEK assembly, ¶67 discloses tie/tape constructed of Nylon, polyester, etc., ¶s 86 and 88 disclose using previously discussed materials in 410) capable of use for securing bone portions (abstract discloses holding a plurality of objects, ¶s 11, 67, 86, and 88 disclose construction of materials known to be biocompatible), the bone closure strap device comprising: a securing member (412) including a first portion (418) and a second portion (416), the first portion including a first spike (left 424 as shown in Figs. 20 and 21, Figs. 20-22) and being removably connectable to the second portion (Figs. 18-24, ¶90), the second portion including at least a first strap-receiving hole (438) and at least a first spike-receiving hole (left portion of opening in 434 shown receiving the first spike in Figs. 20, 21, 23, and 24); and a strap (414) capable of looping around the bone portions (abstract discloses holding a plurality of objects, ¶s 11, 67, 86, and 88 disclose construction of materials known to be biocompatible), the strap being further capable of being inserted into the first strap-receiving hole (Figs. 21, 23, and 24), the strap being further capable of being secured in the first strap-receiving hole when the first portion is removably connected to the second portion (Figs. 21, 23, and 24), wherein the strap being so secured includes the first spike extending through the first spike-receiving hole in the second portion and piercing the strap (Figs. 21 and 23), wherein the second portion includes a second spike-receiving hole (left 446 as shown in Figs. 20 and 21, Figs. 20 and 21) that is aligned with the first spike-receiving hole in the second portion such that the first spike extends through the first spike-receiving hole, fully through the strap, and into the second spike-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23), wherein the first spike includes a distal piercing portion (generally conical portion shown as the bottom portion of the spike in Figs. 20, 21, and 23 and as the top portion of the spike in Fig. 22) and a proximal body portion (generally cylindrical portion shown as the top portion of the spike in Figs. 20, 21, and 23 and as the bottom portion of the spike in Fig. 22), the proximal body portion being generally cylindrical (Fig. 22) so as to have a generally circular cross-sectional shape (Fig. 22) yet is able to fit within the shape of the first spike-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23). As to claim 31, Breen discloses that the first portion further includes at least a first hook (450s, 460s) capable of engaging with the second portion (Fig. 24, ¶s 88 and 89) capable of use for removably connecting the first portion to the second portion (Fig. 24, ¶s 88 and 89), wherein that the first hook is capable of moving in a first direction (downward as shown in Fig. 19) relative to the second portion capable of use for engaging the second portion when removably connecting the first portion to the second portion (Figs. 18-21), the first spike correspondingly capable of moving in the first direction relative to the second portion for insertion into the first spike-receiving hole when removably connecting the first portion to the second portion (Figs. 18-21). As to claim 32, Breen discloses that the second portion includes only one strap-receiving hole which is said first strap-receiving hole (Figs. 18-24). As to claim 33, Breen discloses that the first spike extends fully through the strap-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23). As to claim 34, Breen discloses that the first spike-receiving hole occurs in a first wall of the second portion (upper wall as shown in Figs. 20 and 21 which includes upper surface 434), and the second spike-receiving hole occurs in a second wall of the second portion (lower wall as shown in Figs. 20 and 21 which includes lower surface 436), the first strap-receiving hole situated between the first wall and the second wall (Figs. 20 and 21). 
Breen is silent to the first spike-receiving hole has a generally circular shape, the proximal body portion generally circular cross-sectional shape being similar in size to the generally circular shape of the first spike-receiving hole. As to claim 30, Breen is silent to the first spike-receiving hole and the second spike-receiving hole have generally the same shape.
Yoon teaches a similar closure device (Figs. 1-5) capable of use for securing tissue portions (Figs. 2-5), the device comprising: a securing member (Fig. 1) including a first portion (40, 42, 44, 46) and a second portion (10), the first portion including a first spike (50s) and being removably connectable to the second portion (when connected via the friction fit of col. 3 lines 38-39, Figs. 1-5, col. 3 lines 38-39), the second portion including at least a first strap-receiving hole (space 53 between 16 and 18 as shown in Figs. 1-5, i.e. shown holding tissue T in Figs. 2-5) and at least a first spike-receiving hole (holes shown holding 50s in Fig. 1, i.e. ‘openings in lower arm 18’ of col. 3 lines 26-27); and a strap (tissue T) capable of being inserted into the first strap-receiving hole (Figs. 2-5), the strap being further capable of being secured in the first strap-receiving hole when the first portion is removably connected to the second portion (via latch 23, 25, 27, col. 4 lines 3-5), wherein the strap being so secured includes the first spike extending through the first spike-receiving hole in the second portion (Figs. 1-5, col. 3 lines 23-28) and piercing the strap (Figs. 1-5, col. 4 lines 6-8), wherein the second portion includes a second spike-receiving hole (36s in 16 as shown in Fig. 1) that is aligned with the first spike-receiving hole in the second portion (Figs. 2-5, col. 3 lines 28-32) such that the first spike extends through the first spike-receiving hole (Figs. 1-5, col. 3 lines 23-28), fully through the strap (Figs. 4 and 5, col. 4 lines 6-8), and into the second spike-receiving hole (Figs. 4 and 5, col. 4 lines 7-10) when the first portion is removably connected to the second portion (Figs. 1-4, col. 3 lines 38-39), wherein the first spike-receiving hole has a generally circular shape (Fig. 1), wherein the first spike includes a distal piercing portion (upper tapered portion of 50s as shown in Fig. 1) and a proximal body portion (lower generally cylindrical portion of 50s as shown in Fig. 1), the proximal body portion being generally cylindrical (Fig. 1) so as to have a generally circular cross-sectional shape (Fig. 1) that is similar in size to the generally circular shape of the first spike-receiving hole (Fig. 1, col. 3 lines 28-32 and 38-39) yet is able to fit within the generally circular shape of the first spike-receiving hole when the first portion is removably connected to the second portion (Figs. 3-4). As to claim 30, Yoon teaches that the first spike-receiving hole and the second spike-receiving hole have generally the same shape (Fig. 1, col. 3 lines 28-32 and 38-39, col. 4 lines 7-10).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first spike-receiving hole and corresponding contour of the first portion as disclosed by Breen so that the first spike-receiving hole is a plurality of generally circular spike-receiving holes similar in size with the generally circular cross-sectional shape of the first spike and the first portion is correspondingly contoured to permit the disclosed engagement as taught by Yoon in order to align the spikes with the second spike-receiving hole(s) to facilitate passage therein when clamped together (Yoon col. 3 lines 28-32) by use of a friction fit between the spike(s) and the first spike-receiving hole(s) (Yoon col. 3 lines 38-39). 

As to claims 35 and 36, the combination of Breen and Yoon discloses the invention of claim 26 as well as the first wall includes an additional spike-receiving hole (Breen right portion of as shown in Figs. 20 and 21, Figs. 20 and 21; Yoon Fig. 1) that are each aligned with a respective spike-receiving hole (Breen right portion of opening in 434 shown receiving the first spike in Figs. 20, 21, 23, and 24; Yoon Fig. 1) in the second wall to create multiple pairs of aligned spike-receiving holes in the second portion (Breen Figs. 21 and 23; Yoon Fig. 1). As to claim 36, Breen discloses that the first portion includes the first spike and an additional spike (Breen right 424 as shown in Figs. 20 and 21, Figs. 20-22; Yoon Fig. 1) that is each matched with and capable of inserting into one of the pairs of aligned spike-receiving holes in the second portion (Breen Figs. 21 and 23, ¶s 87 and 91; Yoon Fig. 1).
The combination of Breen and Yoon is silent to the additional spike-receiving hole being a plurality of spike-receiving holes each aligned with a respective spike-receiving hole in the second wall to create multiple pairs of aligned spike-receiving holes in the second portion. As to claim 36, the combination of Breen and Yoon is silent to the additional spike being multiple spikes that are each matched with and insertable into one of the multiple pairs of aligned spike-receiving holes in the second portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the securing member with a first spike-receiving hole, an additional spike-receiving hole, a first spike, and an additional spike of the combination of Breen and Yoon having a plurality of spike-receiving holes and a plurality of additional spikes and corresponding holes, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide additional support against the force that may be imparted by tension in the strap (Breen ¶87) to retain the strap in the securing member (Breen ¶91).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775